267 Md. 530 (1973)
298 A.2d 16
STATE OF MARYLAND
v.
BARTLETT
[No. 129, September Term, 1972.]
Court of Appeals of Maryland.
Decided January 3, 1973.
The cause was argued before BARNES, McWILLIAMS, SINGLEY, SMITH, DIGGES and LEVINE, JJ.
David H. Feldman, Assistant Attorney General, with whom were Francis B. Burch, Attorney General, and Edward F. Borgerding, Assistant Attorney General, on the brief, for appellant.
Donald P. McLaughlin submitted on brief filed in the Court of Special Appeals for appellee.
*532 PER CURIAM:
We granted a writ of certiorari on June 30, 1972, directed to the Court of Special Appeals to review the decision of that court in No. 556 of its September 1971 Term, filed April 24, 1972, entitled "James Bartlett, II v. State of Maryland," and its mandate providing that the Order of October 18, 1971, of the Circuit Court for Prince George's County (Taylor, J.) striking out Mr. Bartlett's probation be affirmed; that the entry of a verdict on his plea of guilty be reversed; the sentence be vacated, and the case remanded for further proceedings in accordance with the opinion of the Court of Special Appeals.
After hearing argument of counsel for the parties and considering the briefs and the record in the case, we have concluded that the decision of the Court of Special Appeals in this case was correct for the reasons set forth in the opinion of Judge Jerrold V. Powers for that court, in Bartlett v. State, 15 Md. App. 234, 289 A.2d 843 (1972), supra; and we adopt that opinion as the opinion of this Court in the present case.
Order of April 24, 1972, of the Court of Special Appeals affirmed.